In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00030-CV

ALPHA ADVENTURE RANCH AT                     §    On Appeal from the 97th District
NOCONA, LLC, Appellant                            Court

                                             §    of Montague County (2018-0451M-
V.                                                CV)

                                             §    December 12, 2019
WARRIOR GOLF MANAGEMENT, LLC,
Appellee                                     §    Opinion by Justice Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Alpha Adventure Ranch at Nocona, LLC shall pay all

of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel